      Case 1:19-cv-11100-LAK-SDA Document 60 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         12/1/2020
 Mark Ward,

                               Plaintiff,
                                                        1:19-cv-11100 (LAK) (SDA)
                   -against-
                                                        ORDER
 Innosub USA, et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       IT IS HEREBY ORDERED THAT Plaintiff shall file any motion for default judgment as to

Defendant Kissmax Design Company Limited d/b/a Clipartmax no later than December 15, 2020.

SO ORDERED.

DATED:        New York, New York
              December 1, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
